Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/27/2021 have been fully considered and are moot in view new grounds of rejection. Applicant's arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mederer (20050001477) in view of Spieker (20060043790).
With regard to claim 1, Mederer discloses a method tor adjusting a brake pressure at a pneumatically actuated wheel brake of a vehicle, wherein the brake pressure al the wheel brake is adjusted in a normal braking mode as a function of a driver's braking demand determined by a driver of the vehicle (a vehicle trailer, see at least [0018) & Fig.1), the method comprising: 

In response to the received demanded vehicle deceleration, performing, by a brake control unit during each of a plurality of computation cycles in pressure control mode (see at least [0025]-[0035]+):
ascertaining a control signal for a pressure control valve of the pneumatically actuated wheel brake of the vehicle, wherein the ascertained control signal for the pressure control valve specifies control of the pressure control valve for bringing about the demanded vehicle deceleration (the control module 13 controls the ABS valve specifically as a function of the rear axle brake pressure, see at least [0026]+),
continuously ascertaining a differential sip value, wherein the differential slip value is a difference between a slip of two axles of the vehicle and is determined by measuring signals supplied by speed sensors of wheels of the vehicle (determines a differential slip signal, see at least (0026), 
evaluating the differential slip value with respect to a predefined or adjustable set point differential slip value (identical wheel slip occurs at the front axle and al the rear axle or that the slip difference between the front and rear axle is within a define value range, see at least [0027]+), 
based on the evaluation of the differential slip value, adapting the ascertained control signal for the pressure control valve so as to specify control of the pressure control valve for bringing the differential slip value closer to the predefined or adjustable set point differential slip value, and releasing the adapted control signal to the pressure control valves (see at least [0027]-[0035]+). 

Spieker discloses a hydraulic braking system of a vehicle (see at the abstract). The brake system receives braking demanded vehicle deceleration via an external braking demand independent of the driver's braking demand (the vehicle includes assisted braking function located exterior of the vehicle brake module 18, see at least [0024]+) .
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Mederer by including receiving a demanded vehicle deceleration via an external braking demand independent of the driver’s braking demand as taught by Spieker for improving the driving performing of the towing vehicle and the towed vehicle more safety.

With regard to claim 2, Mederer teaches that in response to the received demanded vehicle deceleration, performing, by the brake control unit during each of the plurality of computation cycles in the pressure control mode {see at least [0025]-[0035]+): 
ascertaining a control signal for each of one or more additional pressure control valves of one or more pneumatically actuated wheel brakes of the vehicle, wherein the ascertained control signal for each of the one or more additional pressure control valves specify control of the one or more additional pressure control valves for bringing about the demanded vehicle deceleration (see at least [0029]-[0032]+), 
based on the evaluation of the differential slip value, adapting the ascertained control signal for each of the one or more pressure control valves so as to specify control of the one or more pressure control valves for bringing the differential slip value 
releasing, for each of the one or more pressure control valves, the adapted control signal to a respective one of the one or more pressure control valves (see at least [0020]-[0021]+)

With regard to claim 3, Mecerer teaches that the adapting the ascertained control signal for the pressure control valve so as to specify control of the pressure control valve for bringing the differential slip value closer to the predefined or adjustable set-point differential slip value comprises adapting a control signal of an inlet valve and/or of an outlet valve of the pressure control valve (see at least [0027-[0035]+);

With regard to claim 4, Mederer teaches that the inlet valve and the outlet valve are simultaneously controlled with overlapping control times (see at least [0036]+). 

With regard to claim 5, Mederer teaches that the predefined or adjustable set-point differential slip value is a function of the demanded vehicle deceleration (see at least [0036]-[0045]+). 

With regard to claim 6, Mederer teaches that the function of the demanded vehicle deceleration specifies, for a first range of demanded vehicle deceleration, a first range of predefined or adjustable setpoint differential slip values that corresponds to a greater slip of a rear axle than of a front axle and further specifies, for a second range of 

With regard to claim 7, Mederer teaches that the predefined or adjustable set-point differential slip value is a tolerance range having an upper sip threshold value and a lower slip threshold value (see at least [0036]-[0040]+). 

With regard to claim 8, Mederer teaches that if the differential slip value exceeds the upper slip threshold value, the adapting the ascertained control signal for the pressure control valve so as to specify control of the pressure control valve for bringing the differential slip value closer to the predefined or adjustable setpoint differential slip value comprises adapting a control signal of an inlet valve of the pressure control valve (see at least [0014-[0020]+). 

With regard to claim 9, Mederer teaches that if the differential slip value falls below the lower slip threshold value, the adapting the ascertained control signal for the pressure control valve so as to specify control of the pressure control valve for bringing the differential slip value closer to the predefined or adjustable setpoint differential slip value comprises adapting a control signal of an outlet valve of the pressure control valve (see at least [0036]-[0045]+). 




With regard to claim 15, Mederer discloses a braking system of a motor vehicle or a vehicle combination including a motor vehicle as the towing vehicle and at least one towed vehicle, the braking system comprising, per wheel: 
one brake cylinder and one pressure control valve, which are connected to a brake control unit in a signal-transmitting manner in order to receive control signals during a pressure control mode (see at least [0018]),
a service-brake valve which can be actuated by a driver of the vehicle (see at least [0020]), and 
a brake signal emitter (see at least [0023]), 
wherein brake pressures in the brake cylinders are adjustable by the brake control unit, in a normal braking mode, depending on a driver's braking demand, by actuating the service-brake valve and, in a pressure-control mode, via the particular pressure control valve (see at least [0018]-[0030]), and 
wherein the brake control unit is configured for continuously determining differential slip values from the measuring signals of the speed sensors as the difference between the slip of two axles of the vehicle and for evaluating and readjusting 

Mederer fails to teach the brake control unit is designed for receiving demanded vehicle decelerations via external braking demands which are independent of the driver's braking demand and is connected to speed sensors of the wheels for detecting the rotational behavior and for monitoring a tendency of the wheels of the vehicle to lock on the basis of the measuring signals of the speed sensors and, upon determination of a tendency of at least one wheel to lock and/or upon reception of a demanded vehicle deceleration, takes over the adjustment of the brake pressures in the pressure control mode. 

Spieker discloses a hydraulic braking system of a vehicle (see at the abstract). The brake system receives braking demanded vehicle deceleration via an external braking demand independent of the driver's braking demand (the vehicle includes assisted braking function located exterior of the vehicle brake module 18, see at least [0024]+) .
The assisted braking function is connected to speed sensors of the wheels for detecting the rotational behavior and for monitoring a tendency of the wheels of the vehicle to lock on the basis of the measuring signals of the speed sensors and, upon determination of a tendency of at least one wheel to lock and/or upon reception of an external braking demand, takes over the adjustment of the brake pressures in the pressure control mode (see also at least [0024-[0035]+) . 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Mederer by including receiving external braking demands which are independent of the driver's braking demand and is connected to speed sensors of the wheels for detecting the rotational behavior and for monitoring a tendency of the wheels of the vehicle to lock on the basis of the measuring signals of the speed sensors and, upon determination of a tendency of at least one wheel to lock and/or upon reception of an external braking demand, takes over the adjustment of the brake pressures in the pressure control mode as taught by Spieker for improving the driving performing of the towing vehicle and the towed vehicle more safety.

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mederer  and Speiker as applied to claim 1 and 2 above, and further in view of Pieroneck (9016807).
With regard to claim 11, Mederer  and Speiker disclose the claimed subject matter but fail to teach the vehicle is a combination vehicle including a towing vehicle and a towed vehicle, wherein the pressured control valve of the wheel brake belonged to the towed vehicle, and the additional pressure control valves of the wheel brakes belonged to the towing vehicle.
Pieronek teaches that the vehicle is a combination vehicle including a towing vehicle and a towed vehicle (see Fig.1), wherein the pressure control valve of the pneumatically actuated wheel brake of the vehicle is a pressure control valve of a wheel brake of the towed vehicle (see at least 6:8-30), and wherein the one or more additional pressure 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Mederer by including receiving a demanded vehicle deceleration via an external braking demand independent of the driver’s braking demand as taught by Spieker, and further including a towing vehicle, wherein the towing vehicle has it own pneumatically actuated wheel brake as taught by Pieronek.  The combination of Mederer, Spieker and Pieronek is an adapted vehicle of achieving the towed vehicle with a towing vehicle including an assistant braking system for improving the vehicle performing.
 
With regard to claim 12, Pieronek teaches that the differential slip value is a difference between a sip of an axle of the towed vehicle and an axle of the towing vehicle and is determined by measuring signals supplied by one or more speed sensors of a wheel of the towed vehicle and one or more speed sensors of a wheel of the towing vehicle (see at least 14:32-40). 

With regard to claim 13, Pieronek teaches that the ascertained control signal and the adapted control signal are pulse patterns (see at least 6:10-20). 

With regard to claim 14, Pleronek teaches adapting the ascertained control signal for the pressure control valve comprises adapting the pulse pattern of the ascertained .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217.  The examiner can normally be reached on M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGA X NGUYEN/Primary Examiner, Art Unit 3662